DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the after-final amendment filed on November 30th, 2021 for application no. 17/083,579 filed on October 29th, 2020. Claims 2-3 and 5-6 are pending. In the present amendment, claims 2-3 and 5-6 are amended, and claims 1 and 4 are canceled.

Response to Arguments
The Applicant's arguments filed November 30th, 2021 are in response to the Office Action mailed October 15th, 2021. The Applicant's arguments have been fully considered.
Regarding Claim 6, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 2-3 and 5-6 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 6, none of the prior art discloses or renders obvious a clutch device having the combination of features recited in claim 6, and particularly “a first rotor including a first cam surface and a first fitting hole, the first fitting hole extending in an axial direction”, “a second rotor including a second cam surface, the second cam surface configured to press the first cam surface in a circumferential direction, the second rotor being movable in the axial direction and rotatable relative to the first rotor”, “a third rotor fixed to the first rotor, the third rotor including a second fitting hole, the second fitting hole facing the first fitting hole and extending in the axial direction”, “at least one bolt connecting the first rotor and the third rotor; at least one anti-slip member fitted into the first fitting hole and the second fitting hole”, “a cam mechanism including the first cam surface and the second cam surface, the cam mechanism configured to move the second rotor in the axial direction when relative rotation occurs between the first rotor and the second rotor” and “the at least one bolt includes a plurality of bolts, and a number of the at least one anti-slip member is less than a number of the plurality of bolts”.
The closest prior art of lmanishi (US 2017/0159725) discloses a clutch device comprising first and second fitting holes (see Fig. 6) and Schneider (US 2021/0199143) discloses an anti-slip member (Fig. 2, 1), but both references in combination fail to disclose “a number of the at least one anti-slip member is less than a number of the plurality of bolts”, and there is no motivation to provide the quantity of anti-slip members required by claim 6 absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659